United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1239
Issued: August 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 17, 2012 appellant, through her attorney, filed a timely appeal from a
February 13, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
and an April 4, 2012 nonmerit decision denying her request for reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a recurrence of total disability
commencing February 25, 2009 causally related to a July 6, 2005 employment injury; and
(2) whether OWCP properly refused to reopen appellant’s case for further reconsideration of the
merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal appellant’s attorney contends that OWCP and the employing establishment
have not addressed appellant’s claim that her light-duty administrative position was changed
when she was offered a new airport position and, therefore, the Board should accept the claim for
a recurrence.
FACTUAL HISTORY
The case was previously before the Board.2 Appellant filed a claim for a recurrence of
total disability commencing February 25, 2009 alleging that she had been reassigned from an
administrative position back to a limited-duty airport position3 due to retaliation for missing
work to undergo psychiatric treatment of a nonemployment-related condition. The Board found
that there remained unresolved discrepancies regarding the nature of the administrative position,
and remanded the case for further development. The facts of the case, as set forth in the prior
decision, are incorporated by reference.
In a January 28, 2010 report, Dr. Leonard Jaffe, an orthopedic surgeon, diagnosed
adhesive capsulitis impingement and opined that appellant had reached maximum medical
improvement. He advised that she was capable of working full time with the following
permanent restrictions: five minutes of reaching, then rest; no reaching above the shoulder; no
repetitive elbow or wrist movements; no pushing, pulling or lifting.
In June 23, 2011 letters to appellant and the employing establishment, OWCP requested
information about the limited-duty assignment at the time of the claimed recurrence of disability.
By letters dated July 25, 2011, it allotted 15 days for a response. Neither the employing
establishment nor appellant provided any further evidence.
By decision dated August 12, 2011, OWCP denied appellant’s claim for a recurrence of
total disability finding that the evidence submitted was insufficient to establish a change in the
nature and extent of the light-duty job requirements or a change in the nature and extent of the
employment-related condition. Appellant had been working in a limited-duty capacity since
June 8, 2008 in an office setting within her medical restrictions. On March 29, 2009 she was
offered an amended limited-duty assignment as exit lane monitor within her medical restrictions
due to a business necessity of the employing establishment. Appellant did not accept the job
offer.
On August 24, 2011 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative and submitted an August 10, 2011 narrative statement indicating
that appellant had been placed on limited duty in an administrative position entering data on a
computer where she did not have to put any strain on her arm. Appellant indicated that her
2

Docket No. 10-1739 (issued May 25, 2011). OWCP accepted that on July 6, 2005 appellant, then a 49-year-old
transportation security screener, sustained right shoulder and arm sprain.
3

The employing establishment offered a limited-duty position on March 20, 2009 as an addendum to the
transportation security officer position that was accepted by appellant on May 15, 2009. The duties included: exit
lane monitor, identification verifier/ticket checker, que monitor, divesture, recomposure and other customer service
oriented positions as in assisting passengers’ questions. Appellant was required to adhere to her medical restrictions
of no lifting/carrying, pulling or pushing and no reaching over the shoulder.

2

limited-duty assignment had been changed to an exit lane monitor at the airport where she was to
sit at the exit lane. She argued that even though this position was written as being within her
current physical restrictions, it was in fact much more physically demanding and required
detaining people who breeched security.
In two undated reports, Dr. Oscar Sandoval, a psychiatrist, diagnosed a head concussion
on February 25, 2009 from which appellant developed headaches, anxiety, panic attacks and
insomnia. He opined that appellant was not emotionally able to perform the job duties required
at the airport where she would be required to give directions, respond to inquiries from the
public, work in a stressful environment which included alarms, machinery, distractions, time
pressure and angry passengers, and where she would be required to identify and locate
potentially life-threatening devices and devices intended to create mass destruction.
Dr. Sandoval recommended that appellant continue in her office position.
A hearing was held via telephone before an OWCP hearing representative on
December 14, 2011. Appellant testified that she was not able to perform the duties of the airport
position as she would not be able to physically stop a breach of security and argued that the
position would violate the employing establishment’s policies against 30-minute rotations. The
hearing representative held the case open for 30 days for the submission of additional evidence.
By decision dated February 13, 2012, an OWCP hearing representative affirmed the
August 12, 2011 decision finding that appellant sustained a nonemployment-related injury
causing her disability for 10 days commencing February 25, 2009 and that a light-duty position
was available to her within her work restrictions. The hearing representative noted that
appellant’s desire to work in a particular position was not a valid basis for a recurrence of
disability.4 She also noted that the job offer did not indicate that appellant would be required to
restrain anyone in an emergency and appellant provided no evidence that it violated the
employing establishment’s policy.
On March 20, 2012 appellant requested reconsideration and submitted a March 15, 2012
narrative statement by appellant reiterating her previous statements.
By decision dated April 4, 2012, OWCP denied appellant’s request for reconsideration of
the merits finding that she did not submit pertinent new and relevant evidence and did not show
that OWCP erroneously applied or interpreted a point of law not previously considered by
OWCP.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work that takes place when a light-duty
4

See Samuel F. Mangin, Jr., 42 ECAB 671 (1991).

5

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

3

assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must establish that she was no longer able to perform the duties of the position due
to either a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the limited-duty job requirements.7
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion
with sound medical reasoning.8
ANALYSIS -- ISSUE 1
Appellant returned to work in a limited-duty assignment as a transportation security
officer on May 15, 2008. She began working in a limited-duty capacity in an office setting on
June 8, 2008. She claims a recurrence of total disability beginning February 25, 2009 as a result
of her July 6, 2005 employment injury. Appellant must show that she was no longer able to
perform the duties of the position due to either a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the limited-duty job requirements.
Appellant has alleged that her administrative light-duty assignment was withdrawn in
retaliation for her leave of absence due to a nonemployment-related injury and treatment thereof.
The Board finds that the record establishes the administrative position was not withdrawn due to
retaliation but out of a business necessity. The Board further finds that the evidence does not
establish that appellant is medically incapable of performing the duties of the position due to a
change in the nature and extent of appellant’s light-duty job requirements. The physical
requirements of the exit lane monitor and those of the administrative position were the same.
6

Id.

7

See A.M., Docket No. 09-1895 (issued April 23, 2010). See also Joseph D. Duncan, 54 ECAB 471, 472 (2003);
Terry R. Hedman, 38 ECAB 222, 227 (1986).
8

See B.B., Docket No. 09-1858 (issued April 16, 2010). See also Robert H. St. Onge, 43 ECAB 1169 (1992);
Dennis J. Lasanen, 43 ECAB 549 (1992).

4

In his reports, Dr. Sandoval diagnosed a head concussion on February 25, 2009 from
which appellant developed headaches, anxiety, panic attacks and insomnia. He opined that
appellant was not emotionally able to perform the job duties required at the airport and
recommended that appellant continue in her office position. On January 28, 2010 Dr. Jaffe
diagnosed adhesive capsulitis impingement and advised that appellant was capable of working
full time with the following permanent restrictions: five minutes of reaching, then rest; no
reaching above the shoulder; no repetitive elbow or wrist movements; no pushing, pulling or
lifting. Although Dr. Sandoval suggested a change in the appellant’s ability to perform the
duties of the exit lane monitor, he explicitly indicated that the medical condition supporting his
finding was a nonemployment-related condition. Although Dr. Sandoval recommended
continued work in an office position, neither he nor Dr. Jaffe indicated a particular change in the
nature of appellant’s physical condition arising from the employment injury, which prevented
her from performing the light-duty airport position.9 Therefore, appellant did not meet her
burden of proof to establish a claim.
On appeal appellant’s attorney contends that OWCP and the employing establishment
have not addressed appellant’s claim that her light-duty administrative position was changed
when she was offered a new airport position and, therefore, the Board should accept the claim for
a recurrence. For the reasons stated above, the Board finds that appellant has not established that
she was no longer capable of performing the exit lane monitor position due to her accepted
shoulder condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.10 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).11
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.12 To be entitled to a merit review
9

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
10

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
11

See Annette Louise, 54 ECAB 783, 789-90 (2003).

12

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.13 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.14
ANALYSIS -- ISSUE 2
In support of her March 20, 2012 reconsideration request, appellant submitted a narrative
statement dated March 15, 2012. The two page dated statement is a recitation of her claim
restating her arguments that she had previously made. The Board notes that submission of this
statement did not require reopening appellant’s case for merit review. As OWCP denied her
claim based on the lack of supportive medical evidence and her narrative statement merely
reiterates factual history of record, appellant’s statement is not relevant and pertinent and is not
sufficient to require OWCP to reopen her claim for consideration of the merits.15
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law, nor did she advance a relevant legal argument not previously
considered by OWCP. As she did not meet any of the necessary requirements, appellant is not
entitled to further merit review.
CONCLUSION
The Board finds that appellant failed to meet her burden to establish that she sustained a
recurrence of total disability commencing February 25, 2009 causally related to a July 6, 2005
employment injury due to lack of medical evidence. The Board further finds that OWCP
properly refused to reopen appellant’s case for further reconsideration of the merits pursuant to 5
U.S.C. § 8128(a).

13

20 C.F.R. § 10.607(a).

14

Id. at § 10.608(b).

15

See James W. Scott, 55 ECAB 606 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the April 4 and February 13, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

